Citation Nr: 1101250	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-25 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder, including seizures, secondary to service-connected non-
Hodgkin's lymphoma (NHL).  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) 
originated from February, August, and November 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.

In July 2007, in support of his claims, the Veteran and his wife 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge of the Board.

The Board subsequently issued a decision in November 2007 denying 
the Veteran's claim for a rating higher than 10 percent for his 
NHL.  The Board also determined there was not new and material 
evidence to reopen his claim for service connection for a 
neurological disorder - including seizures, which he is alleging 
are secondary to his service-connected NHL.  The Board remanded 
his remaining claim for a TDIU to the RO, via the Appeals 
Management Center (AMC), for further development and 
consideration.

The Veteran appealed that decision to the U. S. Court of Appeals 
for Veterans Claims (Court/CAVC), but only to the extent it had 
denied his claim for service connection for a neurological 
disorder - including seizures, secondary to his service-
connected NHL.

And regarding the TDIU claim that, instead, had been remanded, 
upon receiving the file back from the AMC, the Board issued an 
additional decision in May 2009 also denying this claim.  The 
Veteran responded by also appealing that decision to the Court.



In an order since issued in September 2009, granting a joint 
motion, the Court vacated the Board's decision denying the 
petition to reopen the claim for service connection for a 
neurological disorder - including seizures, secondary to the 
service-connected NHL.  The Court remanded this claim to the 
Board for compliance with the instructions in the joint motion.  
The Court dismissed the remaining claim for a rating higher than 
10 percent for the NHL, indicating the Veteran had expressly 
abandoned this claim.  

The Court since has issued another order in May 2010, also 
granting a joint motion, vacating the Board's more recent 
decision denying the remaining claim for a TDIU.


FINDING OF FACT

In November 2010, the Board received notification of the 
Veteran's death in October 2010, so during the pendency of this 
appeal. 


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate 
the merits of the Veteran's pending claims at this time. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but 
see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits therefore has become moot by virtue of the Veteran's death 
and resultantly must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the RO from which the claim originated - 
which, in this particular instance, is the RO in Pittsburgh, 
Pennsylvania.




ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


